DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-18 in the reply filed on 12/3/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 326-2 (see Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10 and 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by China University (CN 102730549 A).
As to claim 1, China University discloses an end of arm tool (EOAT) (pipe clamping tool; Fig. 1) for gripping a pipe (pipe 7; Fig. 5) comprising: 
a base (base 1; Fig. 1) defining a robotic arm mounting section (unnumbered mounting section in a top surface 18 of the base 1; Fig. 1) to mount to a robotic arm (it is conceivable to have the unnumbered mounting section to be connected to a robot arm such that the pipe clamping tool could be used to grip and lift a pipe in a deep-water pipeline location; page 1, Lns. 29-31) and a joint section (joint section in the base 1 where clamping parts 3 being coupled therein; Fig. 1); a mechanical gripper arrangement (clamping parts 3; Figs. 1-2) coupled to the joint section of the base (Figs. 1-2), the mechanical gripper arrangement comprising: at least first and second fingers disposed opposite each other (first and second front portions of the first and second clamping parts 3; Figs. 1-2) to receive a pipe therebetween (pipe 7; Fig. 5) and selectively apply a compressive force thereto (selectively apply a pressure F1 by a first hydraulic cylinder 
China University is considered capable of operation such that the end of arm tool (EOAT) for use during manufacture of parts using one or more pre-impregnated composite plies; the first and second fingers to receive a pre-impregnated composite ply therebetween, and the first roller member to engage a first surface of the pre-impregnated composite ply and apply said compressive force to grip the pre-impregnated composite ply.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

As to claim 2, China University discloses the EOAT of claim 1 further including a second roller member (each front portion of the first and second clamping parts 3 has a clamping claw 35 that is coupled thereto; Figs. 2-3) coupled to the second finger (Figs. 2-3), the second roller member to engage the surface of the pipe (Fig. 6) and apply said compressive force to grip the pipe (Figs. 5-6).
China University is considered capable of operation such that the second roller member to engage a second surface of the preimpregnated composite ply and apply said compressive force to grip the pre-impregnated composite ply.  See MPEP 2114 and 2115.  In regards to use 

As to claim 3, China University discloses the EOAT of claim 1, wherein the mechanical gripper arrangement further comprises: a first torque adjuster (one of first hydraulic cylinders 31; Fig. 1) to selectively provide a rotational torque resistance to the first roller member (first hydraulic cylinder 31 applies thrust during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37).

As to claim 4, China University discloses the EOAT of claim 3, wherein the first torque adjuster includes a surface (internal surface of a head portion of an unnumbered piston of the first hydraulic cylinder 31 which is in contact with a connecting shaft 39; Fig. 1) to engage the first roller member (the internal surface of the head portion of the unnumbered piston engages the clamping claw 35 by the clamping part 3; Figs. 1-2) and supply the rotational torque resistance (first hydraulic cylinder 31 supplies thrust on the internal surface of the head portion of the unnumbered piston during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37; Figs. 5-6).

As to claim 5, China University discloses the EOAT of claim 3, wherein the rotational torque resistance supplied by the first torque adjuster to the first roller member of the first finger 
China University is considered capable of operation such that the first and second fingers maintain grip at the fixed point on the pre-impregnated composite ply during movements about a target pre-preg mold.  See MPEP 2114 and 2115.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

As to claim 6, China University discloses the EOAT of claim 3, wherein the rotational torque resistance supplied by the first torque adjuster to the first roller member of the first finger is configured to prevent rotation of the first roller member (thrust from one of the first hydraulic cylinders 31 to one of the clamping claws 35 of the front portion of the first clamping part 3 is configured to prevent rotation of the clamping claw 35 such that the pipe 7 would not fell off from said clamping claws 35; Fig. 6) until a linear release force is introduced by pulling the EOAT away from the pipe (it is conceivable to have a linear release force introduced to pull the pipe clamping tool away from the pipe 7 upon releasing the thrust of the hydraulic cylinders 31).


As to claim 7, China University discloses the EOAT of claim 3, wherein the rotational torque resistance supplied by the first torque adjuster to the first roller member is along a direction (F1 force in Fig. 6) that extends substantially transverse relative to a rotational axis of the first roller member (rotational axis of the clamping claw 35 is around the hinge shaft 33; the F1 force acts substantially transverse relative to the rotational axis of the clamping claw 35; Fig. F6).

As to claim 9, China University discloses the EOAT of claim 2, wherein the first torque adjuster is coupled to the first finger (the first hydraulic cylinders 31 is coupled to the front portion of the first clamping part 3; Fig. 1) and has a longitudinal axis (axis along a length of the first hydraulic cylinders 31; Fig. 1) that extends substantially transverse relative to a longitudinal axis (axis along a length of the front portion of the first clamping part 3; Fig. 1) of the first roller member (see Fig. 1). |



As to claim 12, China University discloses the EOAT of claim 2, wherein the mechanical gripper arrangement further comprises a second torque adjuster (another first hydraulic cylinder 31; Fig. 1) to selectively provide a rotational torque resistance to said second roller member (see Fig. 1).

As to claim 13, China University discloses the EOAT of claim 12 wherein the rotational torque resistance supplied by the second torque adjuster to the second roller member of the second finger is configured to increase rotational resistance of the second roller member such that the first and second fingers maintain grip at a fixed point on the pipe during movements about a target pipe rack (first hydraulic cylinders 31 supplies pressure F1 on pipe 7 that is expected to be enough to maintain the pipe 7 within a fixed point between the first and second front portions of the clamping parts 3 during movements about a target pipe rack; Figs. 5-6; page 1, Lns. 29-31).
China University is considered capable of operation such that the first and second fingers maintain grip at the fixed point on the pre-impregnated composite ply during movements about a target pre-preg mold.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of 

As to claim 14, China University discloses the EOAT of claim 1, wherein the mechanical gripper arrangement comprises linkages (rear portion of the clamping parts 3; Fig. 1) coupled to the joint section (Fig. 1), the linkages to allow the first and second fingers to travel towards each other to grip the pipe therebetween (see Fig. 1).
China University is considered capable of operation such that the linkages to allow the first and second fingers to travel towards each other to grip a pre-impregnated composite ply therebetween.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over China University (CN 102730549 A) as applied to claims 1-7, 9, 10 and 12-14 above, , and further in view of Sejimo (US 20130090761 A).
As to claim 8, China University discloses the EOAT of claim 3. China University fails to explicitly disclose wherein the rotational torque resistance is equal to or greater than 2.0 in-lb.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the rotational torque resistance is equal to or greater than 2.0 in-lb as routine optimization of known conditions in the prior art in order to prevent damage to the grasped object as taught in Sejimo while still enabling sufficient torque for grasping.

As to claim 11, China University discloses the EOAT of claim 10.
China University does not disclose the first roller member further comprises: a common shaft that extends through the first roller member, the common shaft defining an axis of rotation 
However, Sejimo discloses and makes obvious the first roller member further comprises: a common shaft that extends through the first roller member, the common shaft defining an axis of rotation about which the first roller member rotates; and a rotor section coupled to the common shaft, the rotor section including a surface to receive the rotational torque resistance supplied by the piston and generate friction therefrom that increases rotational resistance of the first roller member and allows the first and second fingers to securely grip the pre-impregnated composite ply therebetween  See paragraph 0025, disclosing “the robot hand includes the movable part and the motor.  The movable part moves by rotating the rotating shaft of the motor.  The robot hand includes the control unit.  The control unit includes the motor control unit and the motor control unit controls the rotational angle or the rotating speed of the motor.  The control unit controls the action of the movable part by controlling a driving unit.”  See also paragraph 0011, teaching that “it is possible to control the speed of the rotating shaft with a torque corresponding to the torque required for the motor.”  See also paragraph 0017, disclosing “According to this application example, the limit value setting unit receives the torque instruction signal.  As the rotational speed of the rotating shaft becomes lower than the target rotational speed and the difference therebetween becomes larger, the torque instruction signal is output as a signal for increasing the torque of the rotating shaft.  That is, the limit value setting unit can detect that the rotating shaft rotates at a low speed or is stopped using the torque 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the first roller member further comprises: a common shaft that extends through the first roller member, the common shaft defining an axis of rotation about which the first roller member rotates; and a rotor section coupled to the common shaft, the rotor section including a surface to receive the rotational torque resistance supplied by the piston and generate friction therefrom that increases rotational resistance of the first roller member and allows the first and second fingers to securely grip the pre-impregnated composite ply therebetween as taught in Sejimo while still enabling sufficient torque for grasping.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over China University (CN 102730549 A) and Hirano (US 20110185556 A1).
As claim 15, China University discloses a system (system of a pipe clamping tool and its lifting arm that is expected to be attached to an unnumbered mounting section in a top surface 18 of a base 1; Fig. 1; page 1, Lns. 29-31) for performing layup of a pipe (pipe 7; Fig. 5), the system comprising: 
a first robotic arm (it is conceivable to have an unnumbered mounting section in a top surface 18 of a base 1 to be connected to a robot arm such that the pipe clamping tool could be used to grip and lift a pipe in a deep-water pipeline location; page 1, Lns. 29-31) having a first end of arm tool (EOAT) (pipe clamping tool; Fig. 1); 

a base (base 1; Fig. 1) defining a robotic arm mounting section (unnumbered mounting section in the top surface 18 of the base 1; Fig. 1) to mount to a corresponding robotic arm (it is conceivable to have the unnumbered mounting section to be connected to a robot arm such that the pipe clamping tool could be used to grip and lift a pipe in a deep-water pipeline location; page 1, Lns. 29-31); 
first and second fingers (first and second front portions of a first and second clamping parts 3; Figs. 1-2) coupled to the base and disposed opposite each other (Fig. 1) to grip a pipe (pipe 7; Fig. 5) therebetween, each of the first and second fingers including a roller member (clamping claw 35; Figs. 1-2) to apply a compressive force against the pipe (apply a pressure F1 by a first hydraulic cylinder 31 to grip the pipe 7; Fig. 6); 
a first torque adjuster (one of first hydraulic cylinders 31; Fig. 1) to selectively provide a rotational torque resistance to said first roller member (first hydraulic cylinder 31 applies thrust during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37); a second torque adjuster (another first hydraulic cylinder 31; Fig. 1) to selectively provide a rotational torque resistance to said second roller member (first hydraulic cylinder 31 applies thrust during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37).
In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.


China University fails to explicitly disclose the system for performing layup of a pre-impregnated composite ply; a second robotic arm having a second EOAT; the first and second fingers to receive a pre-impregnated composite ply therebetween; and the first roller member to apply the compressive force against the pre-impregnated composite ply.
Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic arm (right arm 3R; Fig. 2) having a first end of arm too! (EOAT) (right hand unit 11; Fig. 2); and a second robotic arm (left arm 3L; Fig. 2) having a second EOAT (left hand unit 12; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts because of the motivation to provide mean for performing a gripping function in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

As to claim 16, modified China University discloses the system of claim 15. China University fails to explicitly disclose the system further comprising a controller communicatively coupled to the first and/or second robotic arm, the controller including one or more movement sequences to cause the first and/or second robotic arms to perform movements about a target mold such that the pre-impregnated composite ply conforms to contours of the target mold.
Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts and controlling them by a controller in order to provide mean for performing a gripping and handling functions in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

Regarding claim 17, modified China University discloses the system of claim 15. China University fails to explicitly disclose wherein the first and second EOATs of the first and second robotic arms, respectively, grip the pre-impregnated composite ply on opposite sides relative to each other.
Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic arm (right arm 3R; Fig. 2) having a first end of arm tool (EOAT) (right hand unit 11; Fig. 2); a second robotic arm (left arm 3L; Fig. 2) having a second EOAT (left hand unit 12; Fig. 2); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts and controlling them by a controller in order to provide mean for performing a gripping and handling functions in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

Regarding claim 18, modified China University discloses the system of claim 15. China University fails to explicitly disclose wherein the rotational torque resistance supplied to the first and/or second roller members is configured to securely grip the pre-impregnated composite ply such that the first and second EOATs can introduce in-plane tension into said pre-impregnated composite ply held therebetween. 
Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic arm (right arm 3R; Fig. 2) having a first end of arm tool (EOAT) (right hand unit 11; Fig. 2); a second robotic arm (left arm 3L; Fig. 2) having a second EOAT (left hand unit 12; Fig. 2); wherein a rotational torque resistance (actuator; Paras. [0021)]-[0022]) supplied to the first and/or second roller members (finger members 11A and 12A; Paras. [0021]-[0022]) is configured to securely grip a pre-impregnated composite ply (workpiece component W1; Para. [0024]) such that the first and second EOATs can introduce in-plane tension into said pre-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts and controlling them by a controller in order to provide mean for performing a gripping and handling functions in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK